Citation Nr: 0935176	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  96-06 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for low back strain with 
degenerative disc disease, evaluated as 10 percent disabling 
for the period prior to August 11, 2008, and as 20 percent 
disabling for the period from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1981 to May 
1995 and had subsequent service in the Army National Guard 
and Reserves.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In February 2008, the Board remanded the above 
matter for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the February 2008 remand, the RO was instructed to take 
appropriate action for the Veteran to be scheduled for a VA 
examination, to include all appropriate studies, to assess 
the severity of his low back strain with degenerative disc 
disease.  The examiner was to indicate, among other things, 
whether there have been any incapacitating episodes over the 
past 12 months, and the nature of additional functional loss 
due to pain.  

Additional examination was duly conducted in August 2008.  
However, the examiner did not describe additional functional 
loss due to pain, or indicate whether there have been any 
incapacitating episodes over the past 12 months.  The United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination for his service-connected 
low back strain with degenerative disc 
disease.  It is imperative that the claims 
file be made available to the examiner in 
connection with the examination.  
	
a.)  In evaluating the Veteran's low 
back disorder, the examiner is asked to 
comment on whether there have been any 
incapacitating episodes over the past 
12 months, their duration, along with 
indication of any chronic orthopedic 
and neurologic manifestations, 
requiring bedrest and treatment by a 
physician.  

b.)  The examiner is asked to describe 
any additional functional loss due to 
pain (supported by adequate pathology 
and evidenced by the visible behavior 
of the claimant undertaking the motion) 
as well as weakness, excess 
fatigability, incoordination or pain on 
movement.  Any additional functional 
loss should be expressed in terms of 
additional limitation of motion.  

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

